ORDER ACCEPTING RESIGNATION UNDER TERMS OF DISBARMENT
STEPHENS, Chief Justice.
The Kentucky Bar Association instituted proceedings against movant and moved that he be temporarily suspended from the *238practice of law for misappropriating funds he held for another to his own use or otherwise improperly dealing with funds, said conduct being unprofessional and unethical and tending to bring the legal profession into disrepute. Movant filed no response and an Order of Temporary Suspension was entered on March 15, 1990.
On March 30, 1990, the Inquiry Tribunal of the Kentucky Bar Association filed a charge against movant based on the allegations contained in its motion for temporary suspension, i.e. violation of Disciplinary Rule 1-102(A)(4), (5) and (6).
Movant has acknowledged his conduct as charged by the Inquiry Tribunal and as set forth in the petition for temporary suspension as follows: Movant misappropriated funds paid to him by client Perry Allen. The funds paid to movant by the client were to be paid to Sonya Edge (now Bowen) for child support arrearage owed by Perry Allen. Movant misstated and misrepresented to Sonya Bowen thé status of payments which had been made to him by Perry Allen. Movant forged Sonya Bowen’s signature to the checks given to him by Perry Allen for the benefit of Sonya Bowen. Finally, movant issued a check from his escrow account to Sonya Bowen which was returned for insufficient funds. Movant now moves this Court to resign from the Kentucky Bar Association under terms of disbarment.
The Kentucky Bar Association having no objection to said resignation under the terms of disbarment, IT IS HEREBY ORDERED:
1. Movant shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky as defined by SCR 3.020 until such time as the Supreme Court of Kentucky enters an order reinstating his license to practice law.
2. Movant shall not file an application for reinstatement for a period of five (5) years from the date of this Order.
3. Any application for reinstatement filed by movant shall be governed by SCR 3.520, reinstatement in cases of disbarment, or any subsequent amendment to SCR 3.520.
4. All charges issued by the Inquiry Tribunal and all disciplinary proceedings pending against movant shall be terminated, with the costs to be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3).
5. Movant shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Movant shall furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
So much of this proceeding as contained in this Order shall constitute public record.
All concur except GANT, J., not sitting.